Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 04/07/2021 has been entered. Claims 1-7 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 101 rejection, and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/08/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colleu (EP 2158814 A1).
Regarding claim 1, Colleu teaches (Paragraph 0006) a process for chilling food products in a tumbler or blender (mixer) using a cryogenic liquid as a refrigerant, wherein the mass of the food product to be chilled in the blender is measured, an amount of cryogenic liquid necessary to chill the mass of food product added to said blender to a preselected first temperature is calculated, and cryogenic liquid is introduced into the blender, thereby chilling the food product to a preselected temperature and texture for subsequent shape formation (forming/subsequent processing). The claimed process is determining how much cryogen is needed to achieve a predetermined viscosity goal. The viscosity is never measured in the claims. Consequently, Colleu, which teaches an appropriate temperature for molding, which can then be associated with a viscosity, meets the claim limitation. Selecting a 
Regarding claim 3, Colleu teaches (Paragraph 0006) the use of cryogenic liquid.
Regarding claim 4, Colleu teaches (Paragraph 0010) the cryogenic fluid may be liquid nitrogen.
Regarding claim 6, Colleu teaches (Paragraph 0006) a process for meat (a protein food product).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colleu (EP 2158814 A1) in view of Taylor (US 6228172 B1) and Fisher (US 8857197 B1).
Colleu is silent on measuring of the weight and the introductory temperature of the batch comprises using sensors for sensing the weight and the introductory temperature.
Taylor teaches (Col. 2, lines 21-28) a method of coating a food product with a liquid or liquefied coating material in a cooling chamber comprising the steps of: measuring the mass of product in the cooling chamber; calculating the mass of a liquid cryogen which will suffice, when introduced into the cooling chamber and into contact with the product, to reduce the temperature of the mass of product to a first predetermined temperature. Taylor further teaches (Col. 6, lines 4-7, lines 28-31) sensor 19 may be a mass measuring device (not shown) located on the inlet 5 so as to measure the amount of product loaded into the tumbler 1, wherein controller 17 then takes the measured weight of product in the tumbler (measured by sensor 19), calculates the mass of liquid cryogen necessary to cool it to the first predetermined temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colleu to incorporate the weight sensor of Taylor since both are directed to batch processes, since both teach controlling the amount of cryogen used to cool a food product based on weight, since it is known in the art to use a sensor to measure the weight of a food product cooled by cryogen as shown 
Fisher teaches (Claims 1, 3, and 5) a system comprising: a container mount; a container configured to hold ingredients and to temporally attached to the container mount; a liquid nitrogen dosing system configured to provide a controlled amount of liquid nitrogen to the ingredients in the container, further comprising a temperature sensor configured to measure a cooling of the ingredients, further comprising a circuit configured to control the dosing system in response to the temperature sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colleu to incorporate the temperature sensor of Fisher since both are directed to processes of treating a food with liquid cryogen, since both teach controlling the distribution of liquid cryogen based on the temperature of the food, since it is known in the art to measure the temperature of food treated by liquid cryogen in a batch process as shown by Fisher, and since a temperature sensor would provide consistent and reliable measurements for subsequent calculations.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colleu (EP 2158814 A1) in view of Delpuech (US 6233966 B1).
Colleu is silent on the amount of the liquid nitrogen introduced into the batch is determined by the calculation comprising:                        
                             
                            
                                
                                    
                                        
                                            T
                                            2
                                             
                                            e
                                            n
                                            t
                                            h
                                            a
                                            l
                                            p
                                            y
                                            -
                                            T
                                            1
                                             
                                            e
                                            n
                                            t
                                            h
                                            a
                                            l
                                            p
                                            y
                                        
                                    
                                
                                
                                    R
                                    e
                                    f
                                    r
                                    i
                                    g
                                    e
                                    r
                                    a
                                    t
                                    i
                                    o
                                    n
                                     
                                    A
                                    v
                                    a
                                    i
                                    l
                                    a
                                    b
                                    l
                                    e
                                
                            
                            =
                            C
                            r
                            y
                            o
                            g
                            e
                            n
                             
                            R
                            a
                            t
                            i
                            o
                        
                     and
Multiplying the Cryogen Ratio by the weight of the batch wherein, T2 is the enthalpy of the batch for removal from the mixer at a select temperature; T1 is the enthalpy of the batch at its temperature when first introduced into the mixer; and Refrigeration Available is the cooling capacity or a change in an enthalpy of the liquid nitrogen.
Delpuech teaches (Col. 4 lines 11-27) a treatment apparatus for cooling food products with cryogenic fluid, wherein an exit temperature of a food product is calculated as a function of the variation in the enthalpy of the product (which is itself a function of the initial temperature of the food product), the quantity of cryogenic fluid, the quantity of products treated, and the initial temperature of the products. Delpuech further teaches (Col. 8, lines 14-16, ) an enthalpy curve represents the variation in the enthalpy H of one kilogram of products, and the enthalpy H transferred to the products corresponds to the enthalpy of vaporization of nitrogen (liquid cryogen), which is proportional to the measured quantity of nitrogen vaporized. Thus, Delpuech establishes a relationship between enthalpy of the food product, mass of the food product, enthalpy of liquid nitrogen, and a measured quantity of liquid nitrogen. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colleu to incorporate the relationship between food product mass, change in food product enthalpy, change in enthalpy of liquid nitrogen, and the quantity of liquid nitrogen taught by Delpuech in order to calculate the amount of cryogen, since both are directed to processes of treating a food product with a liquid cryogen, since the relationship between the enthalpies and quantities of the cryogen and the food product is known in the art as shown by Delpuech, since accurately determining the required amount of cryogen for cooling would prevent waste and thus unnecessary expenses from overuse of cryogen, and since controlling the amount of cryogen used for cooling is necessary to achieve a desired texture of food product for shape formation (Colleu, Paragraph 0014). 
It is noted that while Delpuech does not explicit teach calculating the amount of cryogen from the aforementioned mathematical relationship, one of ordinary skill in the art could easily determine the claimed equation from routine experimentation in light of the mathematical relationships taught by Delpuech, and one of ordinary skill in the art would be motivated to determine the amount of cryogen for cooling food for the reasons mentioned above. Furthermore, Delpuech is directed to a continuous process rather than a batch process. However, one of ordinary skill in the art would recognize that the relationship between enthalpies and amounts of food product and liquid nitrogen would persist regardless of the type of process (batch or continuous).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant asserts that one of ordinary skill in the art would not proceed as proposed in the prior Office Action because Delpuech teaches a continuous process without any teaching or regard for viscosity, while Horn teaches a different batch process. A new rejection has been made over Colleu in view of Delpuech in response to the applicant’s amendments the claims. However, as the teaching of Delpuech is combined with the batch process of Colleu, the applicant’s argument remains relevant. As shown above, while Delpuech does not explicit teach calculating the amount of cryogen from the aforementioned mathematical relationship, one of ordinary skill in the art could easily determine the claimed equation from routine experimentation in light of the mathematical relationships taught by Delpuech, and one of ordinary skill in the art would be motivated to determine the amount of cryogen for cooling food since both Colleu and Delpuech are directed to processes of treating a food product with a liquid cryogen, since the relationship between the enthalpies and quantities of the cryogen and the food product is known in the art as shown by Delpuech, since accurately determining the required amount of cryogen for cooling would prevent waste and thus unnecessary expenses from overuse of cryogen, and since controlling the amount of cryogen used for cooling is necessary to achieve a desired texture of food product for shape formation (Colleu, Paragraph 0014). It is noted that while Delpuech does not explicit teach calculating the amount of cryogen from the aforementioned mathematical relationship, one of ordinary skill in the art could easily determine the claimed equation from routine experimentation in light of the mathematical relationships taught by Delpuech, and one of ordinary skill in the art would be motivated to determine the amount of cryogen for cooling food for the reasons mentioned above. Furthermore, Delpuech is directed to a continuous process rather than a batch process. However, one of ordinary skill in the art would recognize that the relationship between enthalpies and amounts of food product and liquid nitrogen would persist regardless of the type of process (batch or continuous). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horn (US 5732559 A) teaches a cryogenic control system that measures rotational resistance in a cryogenic food mixing machine such as a vacuum tumbler or agitator blender.
Berghoff (US 20130177691 A1) teaches a method for producing ice cream using a cryogenic medium.
Trembley (US 20150366229 A1) teaches a cryogenic poultry chilling system and method. 
Roth teaches (US 3607313 A) a method of applying to individually quick-frozen and discrete food pieces an edible coating which is an initially liquid but freezable material.
Ostand (Part I: Obtaining Accurate Viscosity Measurements for Food &Beverages) teaches obtaining accurate viscosity measurements for food & beverages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792